DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered. 
Claim Status
An amendment, filed 4/15/2021, is acknowledged.  Claims 1 and 13 are amended; Claims 14-17 are newly added.  Claims 1-17 are currently pending.
The rejection of Claim 13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 7850933)(previously cited).
Claim 1 recites “wherein the organic substance comprises a substance derived from an alkylamine having a hydrocarbon group of 7 or less carbon atoms.”  The limitation is interpreted as a product-by process limitation.  According to MPEP § 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Here, the limitation is interpreted to require any organic substance which could conceivably be derived from an alkylamine having a hydrocarbon group of 7 or less carbon atoms, but does not require that said organic substance actually be derived from such a compound, and specifically, is not required that the organic substance comprise an alkylamine having a hydrocarbon group of 7 or less carbon atoms.  The instant specification lists exemplary embodiments (see para. 48-52).  Such examples are viewed as meeting the claimed limitation, however, do not limit the scope of the limitation as interpreted.  The above interpretation also applies to Claims 10-13.
With respect to Claims 1-2 and 10-11, Yang teaches nanoparticles having a high degree of monodispersity, wherein the nanoparticles are capped or coated with an organic compound surface stabilizing agent. (abstract; col. 7, ln. 20-64).  Yang teaches that the nanoparticles may be spherical, 
As a result, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  
Finally, Yang teaches that the surface of the copper-containing nanoparticles are coated with an organic stabilizing agent, in particular, an amine with a carbon chain with 2 to 30 carbon atoms which may comprise an alkyl group. (col. 7, ln. 20-64).  The reference teaches examples of such surface stabilizing agents to include dodecylamine and hexadecylamine (col. 13, ln. 49-51; col. 14, ln. 5-7) which are among those disclosed in the instant specification. (Spec., para. 50).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an organic substance coating at least part of a surface of the copper-containing core particle, the organic substance comprising an amine with 2 to 30 carbon atoms, as taught by Yang.  Additionally, it would have been obvious to select a substance with a number 
With respect to Claims 3-4, as detailed with respect to Claim 1, Yang teaches copper-containing nanoparticles which may be controlled to exhibit an average major-axis length selected from the range of 1-1000 nm and a standard deviation of 3 nm or less, overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary to select copper-containing particles with an average major-axis length distribution from the overlapping portions of the ranges.  MPEP 2144.05.
With respect to Claim 5, Yang teaches that the copper-containing particles may be spherical or elongated with a controlled aspect ratio. (col. 8, ln. 47-51).  Thus, Yang teaches controlling the shape and aspect ratio of the particles, which strongly correlates with the circularity, where spherical particles would exhibit both an aspect ratio and circularity approaching 1.0, but also may be selected to have a higher aspect ratio (lower circularity).  Yang further provides images of embodiments of the copper-containing particles depicting substantially spherical particles, deemed to exhibit a circularity within the claimed range. (See Figs. 1, 7(a)).  Accordingly, Yang is deemed to teach particles with a circularity overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion the range.  MPEP 2144.05.  Moreover, as Yang is drawn to copper-containing particles with a spherical shape, it would have been obvious to one of ordinary skill in the art to maximize and/or optimize the circularity of the particles, in order to obtain a desired form with enhanced uniformity, with a reasonable expectation of success.
With respect to Claim 6, Yang teaches forming a dispersion comprising the nanoparticles and a solvent (i.e. dispersion medium) to form a conductive ink (i.e. conductor-forming composition). (see, e.g., col. 10, ln. 51-57).  It would have been obvious to one of ordinary skill in the art to form a dispersion with the copper-containing particles as taught by Yang (see rejection of Claim 1 above) with a dispersion medium, in order to form a conductive ink.

With respect to Claim 9, Yang teaches a printed conductor (see rejection of Claim 8) where such conductors are useful to form, for example, electronic devices and components. (col. 1, ln. 12-30).  Accordingly, it would have been obvious to one of ordinary skill in the art to form an apparatus such as an electronic device comprising the conductor taught by Yang, in order to obtain an apparatus comprising an improved printed conductor.
With respect to Claims 12-13, Yang teaches particles coated with an organic stabilizing agent used to control the size of the particles, in particular, an amine with a carbon chain with 2 to 30 carbon atoms which may contain an alkyl group, and teaches further, that more than one surface stabilizing agent may be used. (col. 7, ln. 20-64).  Therefore, Yang teaches copper containing particles with an organic substance on at least a part of copper core particles comprising alkylamines and/or substances “derived” from an alkylamine with hydrocarbon groups having overlapping numbers of carbon atoms and is deemed to teach arbitrary mixtures of such substances, thus overlapping the claimed mass% range.  It would have been obvious to one of ordinary skill in the art to select a mixture of such organic substances, having a number of carbon atoms and mixing ratio, from the overlapping portion of the ranges.  MPEP 2144.05.  
With respect to Claims 14-17, Yang teaches that the copper-containing particles may be spherical or elongated with a controlled aspect ratio, for example, an aspect ratio of at least 1.5:1, at least 2:1, or at least 3:1, and with higher aspect ratios such as rod, wire, or needle forms. (col. 8, ln. 47-.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.
Applicant argues that prior art Yang teaches a preferably copper-containing particle size of between about 2 nm and about 10 nm and therefore, concludes that the reference teaches away from the instant claims which require a shortest major-axis length of 10 nm or more. (Remarks, p. 8-9).  Applicant also argues that instant specification provides evidence of criticality and/or unexpected results related to the proportion of particles having major-axis lengths of 50 nm or less.  In particular, the specification provides two comparative examples having a proportion of particles with major-axis lengths less than 50 nm being greater than 55% and resulting in unwanted larger volume resistivity. (Spec., Table 1). These arguments have been fully considered but are not found persuasive.
	First, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP 2123.
Yang teaches that the nanoparticles may be spherical, comprise a copper core, and an average particle size controlled to a value in the range of about 1-1000 nm, preferably 1-100 nm, with a standard deviation of 3 nm or less. (col. 9, ln. 1-65).  Furthermore, Claim 1 does not limit the upper bound of major-axis length, thus nearly the entire range taught by Yang (more than about 50 nm to 1000 nm) 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d).  Here, the range claimed by Applicant includes copper-containing particles with no upper bound, limits the content of particles having a major-axis length below 50 nm, yet does not positively require any particles with a major-axis length of 50 nm or less.  Thus, the scope of the possible particle major-axis lengths meeting the claimed range encompasses all sizes larger than roughly 50 nm.  Approximately 95% of the range disclosed by Yang, meets the claimed range.  The specification provides only two comparative examples with average value of major-axis lengths both falling under 50 nm and only discloses inventive examples with average value of major-axis lengths up to 700 nm whereas the claimed range is unbounded.  As a result, Applicant fails to provide a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range and fails to rebut the prima facie case of obviousness established by Yang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735